Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

This a Non-Final Office Action is the first office action in response to Application Serial 16/816,609 filed on March 12, 2020.   The claims 1-19 are pending in this application and have been rejected below.



Information Disclosure Statement
Information disclosure statements (IDS)s  were submitted on March 12, 2020 and May 19, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.



Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recite . “… create a task schedule including a plurality of tasks for a target based on a first restriction condition concerning a number of times of implementation of a task per unit period and a second restriction condition concerning length of a period between the tasks...” Claims 1-19 in view of the claim limitations, are directed to the abstract idea of “….“… create a task schedule including a plurality of tasks for a target based on … restriction condition(s) …”.

As a whole, in view of the claim limitations, but for the computer components and systems, could all be reasonably interpreted as a human making observations of data regarding scheduling tasks based on information and restriction conditions, and therefore, the claims are directed to mental processes. 

Further each of the limitations are directed to restriction conditions based on ranking and the length of period between tasks, and thus, the claims are directed to mathematical calculations, and therefore, the claims are directed to the abstract idea of mathematical concepts.

Accordingly, the claims are directed to mental processes and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “a task schedule creation apparatus comprising: a task schedule creator configured to …” in claims 1-17; output device in claim 14;  no additional elements are stated in claim 18; and a non-transitory computer readable medium having a computer program stored therein which causes the computer to perform processes in 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

Furthermore, with respect to the creating, recreating, display these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (f).

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-16 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Maity, et al. (US 8,560,368 B1) at ([column 4 lines 60-66], [column 5 lines 5-25], [Figure 1], [Figure 6], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification at [page 6 lines 15-32],(describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such as Firebase Cloud Messaging (FCM), a device, and a token). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   In addition, as noted above, with respect to the creating, recreating, display, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-16 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05 (f). Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maity ( US 8,560,368 B1).

Regarding Claim 1,  

A task schedule creation apparatus comprising: a task schedule creator configured to create a task schedule including a plurality of tasks for a target based on a first restriction condition concerning a number of times of implementation of a task per unit period and a second restriction condition concerning length of a period between the tasks.  

Maity teaches condition-based maintenance (CBM) (sometimes referred to as predictive maintenance) to determine when a machine (target) should be serviced and Maity teaches organizations are using both time-based maintenance 

Maity teaches a scheduler module generates a maintenance schedule for one or more components.  The schedule modules receives time-based maintenance information associated with a component and condition-based maintenance information that identifies a determined condition of the component (target). The scheduler module uses a constraint-based scheduler to generate a maintenance schedule for the component based on the time-based maintenance information, the condition-based maintenance information, and the plurality of constraints., Maity [Figure 2], [abstract]

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles and time based work orders) (second restriction condition)., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 8  lines 49-55]



Regarding Claim 2,  

The task schedule creation apparatus according to claim 1, wherein the task schedule creator determines whether the second restriction condition is satisfied based on first information including a planned day when a higher-ranked task including the task is performed on the target, wherein implementation of the higher-ranked task is regarded as implementation of the task.  

[similar to claim 1] and 


Maity teaches the schedules module receives time-based maintenance information associated with a component, and condition based maintenance (CBM) information that identifies a determined condition of the component., Maity [column 2 lines 30-34].; Maity teaches prioritizing information in the generation of the maintenance schedule. Such prioritization information 



Regarding Claim 3,  

The task schedule creation apparatus according to claim 1 wherein the task schedule creator creates the task schedule based on second information including a planned day when the task is performed on the target, under a third restriction condition that the task is allocated to the target on the planned day.  

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles and time based work orders) (second restriction condition, second information)., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 7 lines 37-42], [column 8  lines 49-55]

Maity teaches that a timed-based work order 42 identifies a first maintenance task associated task associated with the component (target). … the integration module 40 may merge the two work order  … a CBM work order 46 that indicates that a first component should be replaced on a machine (target) as a higher priority than a timed-based work order 42 that indicates a second component  on the machine 12 should undergo routine time-based preventive maintenance., Maity [column 8 lines 25-43] 

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000 miles., Maity [column 6 lines  1-12]



Regarding Claim 4, 

The task schedule creation apparatus according to claim 1, wherein the task schedule creator creates the task schedule, based on third information including a planned day when other task different from the task is performed on the target task, under a fourth restriction condition that the task is not allocated to the planned day.  

[similar to claim 3], Maity [column 7 lines 37-42], [column 8  lines 25-55]



Regarding Claim 5,  

The task schedule creation apparatus according to claim 1, wherein the second restriction condition includes that the length of the period between the tasks is an upper limit value or less.  

Maity teaches pre-constraints may comprise, for example, data indicating that a certain task may precede another task, that there must be a certain minimum gap between two consecutive tasks, that a succeeding task must be started within a certain maximum time after preceding tasks, and the like, .Maity [column 11 lines 2-6] ; Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000 (upper value) miles., Maity [column 6 lines  1-12]



Regarding Claim 6, 

The task schedule creation apparatus according to claim 1, wherein the second restriction condition includes that the length of the period between the tasks is made close to a target value.  

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the 



Regarding Claim 9, 

The task schedule creation apparatus according to claim 1, wherein the first restriction condition includes a restriction concerning the number of times of the implementation of the task per the unit period, for an implementation place of the task, a type of the task, or a combination of the implementation place and the type of the task.  

[Similar to claim 1], Maity teaches using both time-based maintenance information (first restriction condition) to generate needed service for a machine (target), and CBM information to generate work orders , Maity [column 1 lines 55-60], [abstract], [Figure 2], [Figure 4];  

Maity teaches constraints associated with maintenance (e.g., limited number of technicians, hours a day, a finite number of parts). The scheduler based on the time-based maintenance information, the condition based information, the plurality of constraints, uses the constraint based scheduler to generate a maintenance schedule, Maity [column 3 lines 20-35]; Maity teaches assimilating multiple time-based work orders and CBM –based work order, determines dependencies and … reconciles work orders to, for example, eliminate duplicative work orders…. information and the constraints associated with performing maintenance on the machines, such as available facilities (implementation place of the task), location of the machines availability of maintainers  (implementation place of the task)… and desired time frames, Maity [column 3 lines 36-45]

Maity teaches the time-based information may comprise, for example, a first work order for the component that identifies a first maintenance task (type of task) based on a predetermined preventive maintenance guideline associated with the component, Maity [column 4 lines 42-45]



Regarding Claim 10, 

The task schedule creation apparatus according to claim 1, wherein a plurality of types of tasks are present, and the first restriction condition includes a combination of numbers of times of implementation of the plurality of types of tasks which can be performed per the unit period.  

Maity teaches time-based work orders (first restriction condition) is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 should have its oil (type of task) changed every six months or every 7,000 miles (number of times of implementation)., Maity [column 6 lines  1-12]



Regarding Claim 11, 

The task schedule creation apparatus according to claim 1, wherein the task schedule creator creates the task schedule by minimizing or quasi-minimizing a total number of times of implementation of the task for the target.  

Maity teaches the constraint-based scheduler 24 … operates to generate a maintenance schedule…. The constraint scheduler 24 considers the resources that are available, and those that are not available (block 52)., Maity [column 10 lines 7-10]; 

Maity teaches recommended oil be replaced in a vehicle every 7,500 miles. However under certain conditions, the oil in the vehicle may nor actually need replacing a the 7,500 mile interval, while under other conditions; the oil might actually need to be changed at 4,000 miles. … companies are using condition-based maintenance (CBM) (sometimes referred to as predictive maintenance) to determine when a machine should be serviced. CBM uses one or more inputs,, Maity [column 1 lines 17-30]; Maity teaches time-based work orders is typically 



Regarding Claim 12,  

The task schedule creation apparatus according to claim 1, wherein the task schedule creator creates an objective function including a plurality of variables including whether tasks are allocated to the target for days in a period for the task schedule and solves the objective function based on the first restriction condition and the second restriction condition to create the task schedule.  

Maity teaches time-based work orders (first restriction condition) is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 should have its oil (type of task) changed every six months or every 7,000 miles (objective function)., Maity [column 6 lines  1-12], [column 6 lines 43-64]

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles) (second restriction condition, objective function(s))., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 7 lines 37-42], [column 8  lines 49-55]

Maity teaches the constraint-based scheduler 24 … operates to generate a maintenance schedule, Maity [column 10 lines 7-10].



Regarding Claim 13,  

The task schedule creation apparatus according to claim 1, wherein the unit period is one day.  





Regarding Claim 14,  

The task schedule creation apparatus according to claim 1, further comprising an output device configured to display the task schedule.  

Maity teaches an operator 32, associated with a maintenance function 36, desires to generate a maintenance schedule. …  The operator 32 operates a computing device  38 which includes a user interface 34 that facilities the reception of input from the operator 32 and presentation of information to the operator 32. Maity [column 7 lines 1-9], [Figure 1]



Regarding Claim 15,  

The task schedule creation apparatus according to claim 1, wherein the second restriction condition includes restriction conditions concerning the length of the period between the tasks for a plurality of the targets, and the task schedule creator creates task schedules for the plurality of targets.  

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months (length of the period between task) or every 7,000 miles., Maity [column 6 lines  1-12]



Regarding Claim 16, 

The task schedule creation apparatus according to claim 1, wherein the target is a moving vehicle.  

Maity teaches an the scheduler module… generate[s] a maintenance schedule for … a plurality of components, …that requires maintenance over time, such as a vehicle, an airplane, a helicopter, a tank, or the like.,  Maity [column 1 line 17], [column 3 lines 20-25]



Regarding Claim 17. 

The task schedule creation apparatus according to claim 1, wherein the target is a vehicle.  

[same as claim 16]



Regarding Claim 18,  

A task schedule creation method comprising: creating a task schedule including a plurality of tasks for a target based on a first restriction condition concerning a number of times of implementation of a task per unit period and a second restriction condition concerning length of a period between the tasks . 

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 18 is directed to a method, Maity discloses the method as claimed [column 12 lines  12 - 66].





A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes comprising: creating a task schedule including a plurality of tasks for a target task based on a first restriction condition concerning a number of times of implementation of a task per unit period and a second restriction condition concerning length of a period between the tasks.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to a non-transitory computer readable medium having a computer program stored therein which causes a computer to perform process, Maity discloses the computer program product as claimed [column 12 lines 44 - 60], [column 13 lines 1-32].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maity ( US 8,560,368 B1)  in view of Smith (US 7,006,903 B2).

Regarding Claim 7,  

The task schedule creation apparatus according to claim 1, further comprising an operation allocation processor configured to allocate, based on the task schedule, a plurality of operations to the plurality of targets, wherein when an operation allocatable … and recreates the task schedule under… .  

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000  miles (task schedule). The scheduler module 22 processes the time-based maintenance information in conjunction with the CBM information. Such CBM data may include, for example, CBM work orders that are automatically generated by the CBM server 16, or by a rule engine function 28, based on the prognostic data generated by the CBM server 16., In particular, the rule engine function 28 may use rules to generate a CBM work order for a particular machine 12, or component thereof.  Maity [column 6 lines  1-17]



Maity does not teach:
“… to none of targets among the plurality of operations is present in at least any one day in a period for the task schedule, the task schedule creator specifies a target to which the operation cannot be allocated, … a fifth restriction condition that the task is not allocated to the target on the day”

Smith teaches:
“… to none of targets among the plurality of operations is present in at least any one day in a period for the task schedule, the task schedule creator specifies a target to which the operation cannot be allocated, … a fifth restriction condition that the task is not allocated to the target on the day”

Smith teaches if the … maintenance scheduling assignments do not meet a decision criteria (step 318) (fifth restriction condition), then processor 106 may generate additional aircraft routing proposals and maintenance scheduling proposals., Smith [column 13 lines 28-32];  


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Smith teaches maintenance scheduling proposal that corresponds to the aircraft based on information describing a possible maintenance schedule.  It would have obvious prior to the effective filing date to  combine  the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with  maintenance constraints  and vehicle constraints, as taught by Smith, to ensure for each maintenance activity , that the candidate aircraft can be assigned to the activity based on a prescribed equipment type and maintenance type and calendar time parameters, Smith [column  lines  40-50].





The task schedule creation apparatus according to claim 7, wherein at least one of the plurality of operations is a first designated operation, the first designated operation is an operation to be performed before or after a first task, and when the first designated operation… .  

Maity teaches components the rule engine function 28 may also determine a proper order for repairing components, Maity [column 6 lines 24 -25]

Although highly suggested, Maity does not explicitly teach:
“… cannot be allocated before or after the first task, the task schedule creator determines that the operation allocatable to none of the targets is present …”

Smith teaches:
“… cannot be allocated before or after the first task, the task schedule creator determines that the operation allocatable to none of the targets is present …”

Smith teaches if the … maintenance scheduling assignments do not meet a decision criteria (step 318) (fifth restriction condition), then processor 106 may generate additional aircraft routing proposals and maintenance scheduling proposals., Smith [column 13 lines 28-32];  Smith teaches dimension known as maintenance parameters , essentially affected by the maintenance scheduling of that aircraft., Smith [column 8 lines 65-38], [column 9 lines 1-5].; Smith teaches determining the flights/ maintenance activities not performed. A. Scheduled unperformed maintenance events – for each unassigned maintenance activity of a given type, determine an eligible aircraft that requires such maintenance.,  Smith teaches if the decision criteria is not met, maintenance scheduling process is repeated. Smith [column 10 lines 20-55], [column 14 lines 32-42], [Figure 3B] 


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Smith teaches maintenance scheduling proposal that corresponds to the aircraft based on information describing a possible maintenance schedule.  It would have obvious prior to the effective filing date to combine the scheduler module using different optimization 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623